EXHIBIT 10.1

SIXTH AMENDMENT TO

CITRIX SYSTEMS, INC.

AMENDED AND RESTATED

2005 EQUITY INCENTIVE PLAN

WHEREAS, Citrix Systems, Inc. (the “Company”) desires to amend the Citrix
Systems, Inc. Amended and Restated 2005 Equity Incentive Plan (as amended and in
effect, the “Plan”) to increase the aggregate number of shares of Common Stock
issuable pursuant to restricted stock, restricted stock units, performance units
or stock grants by 7,000,000 shares of Common Stock (the “Plan Amendment”); and

WHEREAS, on March 1, 2013, subject to stockholder approval, the Compensation
Committee of the Board of Directors of the Company approved the Plan Amendment.

NOW THEREFORE, in accordance with Section 15 of the Plan, the Plan is hereby
amended as follows:

 

  1. Section 4 of the Plan is hereby amended by deleting the second sentence of
the first paragraph thereof in its entirety and substituting the following in
lieu thereof:

“In addition to the foregoing, at no time shall the number of shares of Stock
issued pursuant to Restricted Stock, Restricted Stock Units, Performance Units
or Stock Grants exceed 16,000,000 shares of Stock; subject, however, to the
provisions of Section 8 of the Plan.”

 

  2. The Plan Amendment shall be effective upon approval of the stockholders of
the Company at the 2013 Annual Meeting of Stockholders. If the Plan Amendment is
not so approved at such meeting, then the amendment to the Plan set forth herein
shall be void ab initio.

 

  3. Except herein above provided, the Plan is hereby ratified, confirmed and
approved in all respects.